          Case 1:19-vv-00241-UNJ Document 49 Filed 11/16/20 Page 1 of 2


                                               CORRECTED

    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0241V
                                        UNPUBLISHED


    TAUNTANISHA RAGLAND,                                    Chief Special Master Corcoran

                        Petitioner,                         Filed: October 9, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Table Injury;
    HUMAN SERVICES,                                         Influenza (Flu) Vaccine; Shoulder
                                                            Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Carol Gallagher, Somers Point, NJ, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT1

        On February 12, 2019, Tauntanisha Ragland filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered an injury which meets the Table
definition for shoulder injury related to vaccine administration (“SIRVA”) after receiving an
influenza vaccine on October 2, 2017. Petition at 1, 2, 3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On August 10, 2020, I made a factual finding, determining there is preponderant
evidence to establish that Petitioner’s manifestation of onset after vaccine administration
occurred within 48 hours. Fact Ruling at 1, 5, ECF No. 32.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00241-UNJ Document 49 Filed 11/16/20 Page 2 of 2




       Respondent has filed an amended Rule 4 report indicating that “[w]hile preserving
his right to appeal the Special Master’s August 10, 2020 finding that onset took place
within 48 hours, [R]espondent accepts this ruling as the law of the case for purposes of
further proceedings before the Chief Special Master . . . [and] will not continue to contest
that petitioner suffered a left SIRVA as defined by the Vaccine Injury Table.” Rule 4
Report, filed Oct. 6, 2020, at 6, ECF No. 39. Respondent adds that “based on the record
as it now stands and subject to his right to appeal the Findings of Fact, [R]espondent
does not dispute that [P]etitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
